Release Immediately Monsanto Company 800 North Lindbergh Blvd St. Louis, Missouri 63167 Contact Media – Kelli Powers (314-694-4003) MONSANTO SHARES 2010 GUIDANCE, OUTLOOK FOR ROUNDUP® CFO Carl Casale Discusses Strength of Seeds and Traits Business and Reaffirms 2uidance ST. LOUIS (Sept. 10, 2009) – Monsanto Company’s (NYSE: MON) Chief Financial Officer Carl Casale today will share guidance for 2010 that underscores the strength of the company’s seeds and traits business as well as resets expectations for Roundup® and all other glyphosate-based herbicides.
